DETAILED ACTION
This office action is in response to applicant's amendments and/or remarks filed on April 25, 2022.  
Claims 16-19 are newly added for consideration.
Claims 1-19 are currently allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to an image forming apparatus includes a printing engine to form an image, a step motor to drive the printing engine, a driving circuit to provide a constant current to the step motor and sense a voltage corresponding to a magnitude of the constant current provided to the step motor, and a processor to calculate a temperature of the step motor based on the voltage sensed by the driving circuit during an excitation period of the step motor and control an operation of the image forming apparatus based on the calculated temperature (see abstract and etc.).
With regard to Claim 1, the closest prior arts of record, Takada and You, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… a driving circuit to: provide a constant current to the step motor, and sense a voltage corresponding to a magnitude of the constant current provided to the step motor; and a processor to: calculate a temperature of the step motor based on the voltage sensed by the driving circuit during an excitation period of the step motor, and control an operation of the image forming apparatus based on the calculated temperature”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on April 25, 2022 (i.e. on pg. 6-9 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claims 2-8 and 16-19, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 9, the closest prior arts of record, Takada and You, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… sensing a voltage corresponding to a magnitude of the constant current provided to the step motor; calculating a temperature of the step motor based on a voltage sensed by a driving circuit during an excitation period of the step motor; and controlling an operation of an image forming apparatus based on the calculated temperature”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on April 25, 2022 (i.e. on pg. 6-9 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claims 10-15, the claims are depending from the independent Claim 9, each encompasses the required limitations recited in the independent claim discussed above.
Therefore, Claims 1-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY X ZHENG/Primary Examiner, Art Unit 2675